UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6053


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM ANTHONY ROBERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:07-cr-00314-FL-1; 5:09-cv-00104-FL)


Submitted:   July 20, 2012                 Decided:   July 25, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Anthony Roberson, Appellant Pro Se.      Edward D. Gray,
Ethan A. Ontjes, Stephen Aubrey West, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Anthony Roberson seeks to appeal the district

court’s    order    adopting       the    recommendation             of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.           The order is not appealable unless a circuit

justice   or     judge    issues    a    certificate          of   appealability.           28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28        U.S.C.      § 2253(c)(2).            When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.    Cockrell,       537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Roberson has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument         because    the        facts   and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3